 1   Monica L. Bermudez
     Attorney at Law, SBN 275434
 2   1670 “M” Street
 3   Bakersfield, CA 93301
     Tel.: (661) 616-2141
 4   Fax: (661) 322-7675

 5   Attorney for:
     FRANK RAMOS
 6
                                      UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 1:20-CR-00159-NONE-SKO
10
                         Plaintiff,
11
             v.                                        STIPULATION AND PROPOSED ORDER
12                                                     TO MODIFY DEFENDANT RAMOS’
      FRANK RAMOS,                                     CONDITION OF RELEASE 7(N)
13
                         Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA K.
16
     OBERTO AND JUSTIN GILIO, ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, FRANK RAMOS, by and through his attorney of record,

19   MONICA L. BERMUDEZ, and at the request of Pretrial Services, hereby moves that the court

20   modify Mr. Ramos’ condition of release 7(n), which currently reads: HOME DETENTION: “You
21   must remain inside the residence at all times except for employment; education; religious services;
22
     medical, substance abuse, or mental health treatment; attorney visits; court appearances; court
23
     ordered obligations; or other essential activities pre-approved by the pretrial services officer.
24
     Essential activities include haircuts, DMV appointments, banking needs, or other activities that
25

26   cannot be completed by another person on your behalf.” The parties stipulate the modification to

27   read as follows: CURFEW: “You must remain inside your residence every day from 9:00 p.m. to

28
                                                      1
 1   6:00 a.m., or as adjusted by pretrial services officer for medical, religious services, employment or
 2   court-ordered obligations.”
 3
            Mr. Ramos has been under Pretrial Services supervision for approximately seven months
 4
     without incident. The parties stipulate that Mr. Ramos location monitoring condition be modified,
 5
     and that all remaining conditions of his release should remain in effect. AUSA Justin Gilio and
 6

 7   Pretrial Services Officer Frank Guerrero are aware of the request and have no objection.

 8

 9   IT IS SO STIPULATED.
                                                                  Respectfully Submitted,
10   DATED: June 28, 2021                                         /s/ Monica L. Bermudez_
                                                                  MONICA L. BERMUDEZ
11                                                                Attorney for Defendant
                                                                  Frank Ramos
12

13

14   DATED: June 28, 2021                                         /s/ Justin Gilio__    _
                                                                  Justin Gilio
15                                                                Assistant U.S. Attorney
16

17

18                                                ORDER
19
            IT IS SO ORDERED that Frank Ramos’s location monitoring condition be modified;
20
     however, Mr. Ramos must abide by all remaining conditions of his release.
21

22   IT IS SO ORDERED.
23
        Dated:     June 30, 2021                              /s/ Barbara    A. McAuliffe            _
24
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       2
